Citation Nr: 1703427	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  15-38 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, agoraphobia, claustrophobia, panic attacks, and insomnia.

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from May 1988 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and April 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark New Jersey.  Specifically, the June 2013 rating decision, in part, denied service connection for a mental disorder and sleep apnea.  The April 2014 rating decision denied service connection for residuals of a TBI. 

With regard to the characterization of the acquired psychiatric disorder issue, Board notes that service connection for PTSD was previously denied by rating decisions dated in August 2000, December 2002, March 2005, and February 2010.  Significantly, both the March 2005 and February 2010 rating decisions found that new and material evidence had not been received to reopen previously denied claims of entitlement to service connection for PTSD.  In the August 2012 claim on appeal, the Veteran requested service connection for various psychiatric problems including PTSD, depression, agoraphobia, claustrophobia, panic attacks and insomnia.  The June 2013 rating decision on appeal specifically denied service connection for a mental disorder, to include PTSD, depression, agoraphobia, claustrophobia, panic attacks, and insomnia.

The United States Court of Appeals for Veterans Claims (Court) held that a claimant's identification of the benefit sought does not require any technical precision.  See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007) ("It is the pro se claimant who knows that symptoms he is experiencing and that are causing him disability...[and] it is the Secretary who know the provisions of title 38 and can evaluate whether there is a potential under the law to compensate an averred disability based on a sympathetic reading of the material in a pro se submission.")  A claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability.  Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009); see also Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (to the effect that, when determining the scope of a claim, the Board must consider "the claimant description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim"); Robinson v. Nicholson, 21 Vet. App. 545, 552 2008) (to the effect that the Board is required to consider all issues raised either by the claimant or the evidence of record); 38 C.F.R. § 3.159 (c) (2016). 

However, the Board notes that the United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104 (b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Further, the Court has determined that the scope of Boggs and Ephraim is limited to claims to reopen.  Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons, 23 Vet. App. at, 1, 8.  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist if, as in the instant case where review of the record reveals multiple psychiatric diagnoses during the pertinent period, separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id. 

Therefore, under Boggs and Ephraim, with respect to the August 2012 claim for service connection for various psychiatric complaints, to include PTSD, new and material evidence is required to reopen such claim.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is necessary in order to afford the Veteran his requested Board hearing.  In this regard, he indicated on his October 2015 substantive appeal (VA Form 9) that wished to testify at a Board hearing in Washington, DC.  Subsequently, in May 2016 correspondence the Veteran indicated that, instead of a Board hearing in Washington, DC, he desired a Board hearing by live videoconference.  Unfortunately, the Veteran has not yet been afforded his requested hearing.  Therefore, a remand is necessary in order to schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




